Action for interest on bonds and for the principal amount thereof based on a breach of the obligations of the trust indenture. Order granting plaintiff’s motion for summary judgment under Civil Practice rule 113 and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. The defendant was in default within the terms of the trust indenture. The provisions respecting who should enforce the obligations owing by defendant under the instrument are not mandatory or exclusive — merely permissive. There is no provision restraining an individual bondholder from bringing an action, hence plaintiff may do so under Hall v. Nassau Consumers Ice Co. (260 N. Y. 417). Application for leave to appeal to the Court of Appeals denied; stay granted until the granting or final refusal by the Court of Appeals of leave to appeal. Present •— Carswell, Davis, Johnston, Adel and Close, JJ.